FILED
                            NOT FOR PUBLICATION                             JUL 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TERRY KIRK CAMPBELL,                             No. 08-55902

              Petitioner - Appellant,            D.C. No. 3:06-cv-01573-L-AJB

  v.
                                                 MEMORANDUM *
GEORGE A. NEOTTI, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                             Submitted July 12, 2011 **


Before: SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       California state prisoner Terry Kirk Campbell appeals the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Campbell contends that the Board of Parole’s 2004 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863

(2011); Roberts v. Hartley, 640 F.3d 1042, 1045-47 (9th Cir. 2011) (applying

Cooke). Because Campbell raises no federal procedural challenges, we affirm.

      AFFIRMED.




                                          2                                    08-55902